Abatement Order filed December 7, 2021.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-21-00388-CV
                                ____________

NEW CLASSIC INVESTMENTS, INC. D/B/A CLASSIC CONSTRUCTION
                    COMPANY, Appellant

                                      V.

LEHIGH HANSON, INC. AND GULF COAST STABILIZED MATERIALS,
                         INC., Appellees


                  On Appeal from the 165th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2020-71030

                          ABATEMENT ORDER

      Notice was filed on November 29, 2021, that appellant is in bankruptcy.
Tex. R. App. P. 8.1. According to the notice, on November 11, 2021, New Classic
Investments, Inc., petitioned for voluntary bankruptcy protection in the United
States Bankruptcy Court for the Southern District of Texas under case number
21-33674. A bankruptcy suspends the appeal from the date when the bankruptcy
petition is filed until the appellate court reinstates the appeal in accordance with
federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.